Title: From George Washington to John West, Jr., December 1767
From: Washington, George
To: West, John Jr.



Dear Sir,
[December 1767]

Having Perusd the Contents of Mr Bernards Letter Inclosd, I am of Opinion that, if the scope of it is to draw an answer from us (as Executors of Colo. Colvills Will) signifying (that as we are not in Cash, and probably shall be sometime without a sufficiency to discharge the several Legacies he has left) that we will, so soon as we can with propriety, pay Mrs Bernards Fortune to him or his order I shall have no objection to giving such an assurance; because it woud be the most consistent reply we coud make to such a demand if made, and the natural consequence of his Letter; but if any thing more than this is required, I shall, from the light I view it in at present, beg leave to enter my dissent; because I do not see what better, or indeed what other Security we can give than the Testator himself already has given—Or how we who are only the Exrs of another Mans Will, can adopt any Measure that may anticipate its operation, and be safe in doing so. Whenever the money is raisd it of course becomes due and payable to whomsoever has a right in Mrs Bernard to demand it; and before this I do not see what more is to be expected of Us than to raise it as fast as we can. this is the light in which the matter appears to me upon a general re-view of it, but I am open to conviction, and shall always recede from error so soon as I am convincd that I am in one. I am Dr Sir Yr Most Obedt Servt

Go: Washington

